Filed 1/25/22 P. v. Bradley CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078769

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD287726)

CONNIE BRADLEY,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert J. Trentacosta, Judge. Affirmed as modified.
         Elisabeth R. Cannon, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Arlene A. Sevidal, Acting Senior
Assistant Attorney General, Charles C. Ragland and Adrian R. Contreras,
Deputy Attorneys General, for Plaintiff and Respondent.
         In this appeal from a judgment imposing a prison sentence, we are
concerned about a $154 criminal justice administration fee. The superior
court has already vacated the unpaid portion of the fee pursuant to recent
legislation. Because the parties agree to an amendment of the abstract of
judgment to reflect vacatur of the fee which remained unpaid as of July 1,
2021, we will direct the trial court to do so. With the agreement of the
parties, we will remand the case to the trial court with directions to amend
the abstract of judgment. We will otherwise affirm the judgment as modified.
                        PROCEDURAL BACKGROUND
      In 2021, Connie Bradley pleaded guilty to burglary of an inhabited

dwelling (Pen. Code,1 §§ 459 & 460, subd. (a)) and unlawfully driving a
vehicle (Veh. Code, § 10851, subd. (a)). Bradley also admitted a prior strike
(§ 667, subds. (b)-(i)). Bradley was sentenced to a determinate term of six
years eight months in prison.
      The court imposed various fines, fees, and assessments, one of which
was a $154 criminal justice administration fee (Gov. Code, § 29550, et seq.).
      Bradley appeals, contending the $154 fee is no longer authorized and
thus it must be vacated. Recognizing the court has already vacated the
unpaid portion of the fee in compliance with Assembly Bill No. 1869
(Assembly Bill 1869 (2019-2020 Reg. Sess.)), Bradley contends the minute
order and the abstract of judgment must be amended to vacate the fee in its
entirety. The Attorney General agrees the abstract of judgment must be
amended to show the vacatur of the fee which is unpaid as of July 1, 2021.
Because the parties agree to an amendment of the abstract of judgment to
reflect vacatur of the fee which remained unpaid as of July 1, 2021, we will
direct the trial court to do so.
                                   DISCUSSION
      Assembly Bill 1869 eliminates the criminal justice administration fee
for future cases. For prior cases in which the entire fee has not been paid as


1     All further statutory references are to the Penal Code unless otherwise
specified.
                                       2
of July 1, 2021, the statute requires the trial court to vacate the unpaid
portion of the fee. It is not disputed that the trial court has already complied
with the statutory mandate. All that remains is the paperwork which the
trial court has not completed pending the remittitur from this court. We will
therefore remand the case to the Superior Court with directions to amend the
abstract of judgment.
                                DISPOSITION
      The case is remanded to the Superior Court with directions to amend
the abstract of judgment to reflect the vacatur of the unpaid portion of the
criminal justice administration fee as of July 1, 2021. The court shall
forward the amended abstract to the California Department of Corrections
and Rehabilitation. The judgment is affirmed as modified.




                                                       HUFFMAN, Acting P. J.

WE CONCUR:




DATO, J.




DO, J.




                                       3